Citation Nr: 0925302	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  07-27 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for depression secondary to 
his service-connected idiopathic seizures.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1962 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 RO rating decision.  

The Veteran and his wife testified before the undersigned 
Veterans Law Judge in May 2009. 

At his hearing, the Veteran submitted additional medical 
evidence with a waiver of initial RO jurisdiction.  The Board 
has accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The currently demonstrated mood disorder is shown as 
likely as not to have been caused by the service-connected 
idiopathic seizure disorder.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by a mood disorder is proximately due 
to or the result of the service-connected idiopathic seizure 
disorder.  38 U.S.C.A. §§  1101, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008);  38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given that the action taken hereinbelow is 
fully favorable to the Veteran, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  

The Veteran asserts that his depression is the result of his 
service-connected idiopathic seizure disorder and therefore, 
should be service connected on a secondary basis.  

A November 2005 VA treatment note stated that the Veteran had 
had meningioma with craniotomy and was stable.  It further 
stated that the Veteran's mood disorder was due to a medical 
condition, status post removal of frontal meningioma.  

An August 2007 VA treatment note stated that the Veteran had 
ongoing depression.  The VA physician stated that, based on 
all findings and a comprehensive review of the history, it 
was his professional opinion that the seizure disorder and 
later removal of meningioma were directly related.  He 
further stated that, in addition, depression was frequently 
associated with seizure disorder and also post-surgical, 
especially a meningioma.  He was diagnosed with mood disorder 
due to a medical condition.  

An April 2009 VA mental health outpatient clinic note 
diagnosed the Veteran with organic effective disorder, mood 
disorder, due to medical conditions, seizures.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  

Generally, when a Veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  

To prevail on the issue of secondary service causation, the 
record must show: (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and, (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin, 
supra.  

After a careful review of the record, the Board finds that 
the Veteran's mood disorder as likely as not is due to the 
service-connected idiopathic seizure disorder.  In addition 
to the August 2007 VA treatment note and the April 2009 VA 
treatment note, the Veteran also submitted an article that 
discussed the increased rate of depression in people with 
epilepsy.  

In addition, the Veteran and his wife testified about his 
depression and the effect of his depression on his everyday 
life.  The Board notes that a layperson is competent to 
testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
(Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

In addition, a layperson can certainly provide an eyewitness 
account of a Veteran's visible symptoms. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

By reasonable doubt it is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt that within the range or probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection for the currently demonstrated 
mood disorder is warranted in this case.  


ORDER

Service connection for a mood disorder as secondary to the 
service-connected idiopathic seizure disorder is granted.  



____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


